This is the second appeal in this case. The report of the former appeal embodying a statement of the case and principles of law applicable may be found in Brenard Mfg. Co. v. Sullivan,210 Ala. 200, 97 So. 692.
On the last trial the defendant filed the general issue and two special pleas, designated as A and 6. The introduction of the notes in evidence made a prima facie case for the plaintiff, and shifted the burden to the defendant to prove his special pleas.
Plea A sets up as a defense, in short, that before the shipment of the goods that constituted the consideration for the notes sued on the defendant countermanded the order for the goods, and that plaintiff accepted this countermand. The evidence shows that the alleged countermand of the order was defendant's letter to plaintiff, of date September 6, 1920, which was as follows: "Don't ship phonographs that I was talking to your salesman about some days ago, until you hear from me." The defendant testified that he received a letter from the plaintiff in reply to this, which he had lost, and, while he could not state its exact contents, he testified he remembered the substance of it was "they had received my letter and would not ship until further instructions." This evidence does not sustain the averment of plea A. The letter is not a countermand of the order, but is at most a request to withhold shipment until further instructions. As to the issue presented by this plea, although it be conceded that the plaintiff failed to prove their replications, there was nothing to be submitted to the jury.
The sufficiency of plea 6 was not tested by demurrer, and it is not our purpose to hold that it was a good plea. However, it is in substance the same as plea 5A, passed on by the Supreme Court on the former appeal.
This plea avers that —
"The consideration of the notes has wholly failed in this — said notes were given for the purchase price of three talking machines to be delivered by the plaintiff at a future date. Defendant avers that said machines were shipped to him at Altoona, Ala., in October, 1920, where they arrived during said month. Defendant failed to take said machines so shipped from the depot at Altoona, and in January, 1921, plaintiffinstructed the railroad company to return said machines toGeneva, Ill., and acting on said instructions the railroadcompany did return said machines to plaintiff at said place, outside the state of Alabama, wherefore," etc.
The averments above italicized are of the very substance of this plea.
To relieve the purchaser of liability to the seller for the price, the seller must have retaken the property as their own. Brenard Mfg. Co. v. Sullivan, supra. The burden here is on the defendant. Zadek v. Forcheimer, 16 Ala. App. 347, 77 So. 941. The only evidence offered by the defendant on this issue was the testimony of Powell, the railroad agent, at Altoona. His testimony at most shows that he was instructed by the general claim agent of the railroad company to reship the property to the plaintiff, and that he billed it to them to Evansville, Ind., and addressed it to the plaintiff at Geneva, Ill. There was no evidence before the jury that this was done by instructions of the plaintiffs, or that the property was delivered to or received by plaintiffs, unless it is shown by the statement of the witness Loveland that "the Brenard Manufacturing Company ordered them held for the use and benefit of Mr. Sullivan." Therefore, assuming that this testimony shows that the property was returned by the plaintiff, it also proves that it was being held by the plaintiff or the railroad company to the use of the defendant, and this evidence, in connection with other evidence that is in no way disputed, proves the substance of the issue presented by the plaintiff's third replication to defendant's special pleas. Hence plaintiff was entitled to the affirmative charge, and the court committed reversible error in refusing this charge.
It is not clear from this record whether or not defendant filed objections to the interrogatories propounded to witness Loveland, but on this state of the record this court will assume that objections were filed so as to save a waiver. A. G. S. R. R. v. Bailey, 112 Ala. 167, 20 So. 313. *Page 46 
The statement of the witness that "the commission was paid to the salesman" was not material, and related to a transaction wholly res inter alios acta. Fuller v. Whitlock, 99 Ala. 411,13 So. 80. This rule applies with equal force to the ruling of the court excluding, on defendant's motion, the answer to interrogatory 48.
Interrogatory 33:
"Do you know what became of the machines forwarded to the defendant in this cause? A. Mr. Sullivan refused to take the machines, or to have anything to do with them, and they were about to be sold on the 'on hand sale,' and, in order to save (them), the Brenard Company guaranteed costs, and ordered themheld for the use and benefit of Mr. Sullivan, until this matter could be adjusted."
The defendant moved to exclude this answer and each separate sentence thereof, "because not responsive to the answer." The court excluded all of this answer except the portion italicized. This was error. By assigning a special ground, the defendant waived all other objections. A. G. S. R. R. Co. v. Bailey, supra. And the objection that the answer is not responsive cannot be made by any one but the party asking the question. Ford v. Bradford, 212 Ala. 515, 103 So. 549. This evidence was material on the issue presented by the plaintiff's replications to defendant's special pleas.
The court did not err in sustaining the objection to Interrogatory 50; this form of question has been condemned.
We find no other reversible errors in the record, but for the errors pointed out the judgment of the circuit court is reversed and the cause remanded.
Reversed and remanded.